Citation Nr: 1312456	
Decision Date: 04/15/13    Archive Date: 05/02/13

DOCKET NO.  07-26 511	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to an increased rating for cervical spine degenerative changes, evaluated as 10 percent disabling from January 4, 2006, to June 11, 2008, and as 20 percent disabling from June 12, 2008.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

F. Yankey, Counsel





INTRODUCTION

The Veteran served on active duty from February 1993 to May 1993 and from November 2002 to January 2006. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision in which the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana granted service connection for cervical strain (0%, from January 4, 2006).  By a July 2007 rating action, the RO recharacterized the Veteran's service-connected neck disability as cervical spine degenerative changes and awarded a 10 percent rating for the disability, effective January 4, 2006.  By a March 2009 rating action, the RO increased this evaluation to 20 percent, effective June 12, 2008.  The Board notes that the issue pertaining to the rating of this disability remains in appellate status because the increased evaluations awarded during the current appeal are not a complete grant of the maximum benefits available.  AB v. Brown, 6 Vet. App. 35 (1993). 

In January 2011 and November 2012, the Board remanded the Veteran's claim to the Appeals Management Center (AMC) for additional development.  That development has been completed, and the Veteran's claim is again before the Board.  Unfortunately, as will be discussed in further detail below, this appeal is once again being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Unfortunately, another remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

The law provides that VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2012).  Such assistance includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary in order to make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2012).

The most recent VA examination in connection with the Veteran's service-connected cervical spine disability was conducted in April 2011.  The Veteran has reported that his disability has increased in severity since that time.  See December 2012 and March 2013 statements from the Veteran.  Specifically, he reported that he experiences gnawing, heated and debilitating pain from his cervical spine disability, and that his overall quality of life suffers because of his neck pain that continues to worsen.  See December 2012 statement from the Veteran.  He also reported that his cervical spine problems are worse, and that the increased pain and debilitating effects of his overall head and neck are remarkable.  See March 2013 statement from the Veteran.
VA's General Counsel has indicated that when a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate. VAOPGCPREC 11-95 (April 7, 1995); see also Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  Given the evidence of increased symptomatology, a new VA examination is warranted to determine the current severity of the Veteran's cervical spine disability.

The appellant is advised that it is his responsibility to report for the examinations and to cooperate in the development of the case, and that the consequences of the Veteran's failure to report for a VA examination without good cause may include denial of the claims.  See 38 C.F.R. §§ 3.158 and 3.655 (2012).

The Board also notes that in his December 2012 statement, the Veteran reported that he would be seeking treatment for his cervical spine disability outside of the VA, and in his March 2013 statement, he indicated that he would be obtaining additional medical evidence of his worsening neck problems from sources outside of the VA which he would like to have considered in support of his appeal for an increased rating.  Therefore, as it appears that there may be available pertinent private treatment records that are not associated with the claims folder, a remand is required.  See 38 C.F.R. § 3.159(c)(2).

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran identify any recent private medical care he may have received for his service-connected cervical spine degenerative changes.  After obtaining the appropriate release of information forms where necessary, procure records of any such treatment referenced by the Veteran.  If any such records identified by the Veteran are not available, he should be so informed in accordance with the provisions of 38 C.F.R. § 3.159(e)(2).

2.  Then afford the Veteran a VA examination to evaluate the current severity of his cervical spine disability.  The examiner should review the claims folder and note such review in the examination report or addendum.

All indicated studies, including X-rays and range of motion studies in degrees, should be performed.

The examiner should determine whether the cervical spine disability is manifested by weakened movement, excess fatigability, incoordination, pain or flare-ups.  Such inquiry should not be limited to muscles or nerves.  These determinations should be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, pain or flare-ups.

If there is pain on motion, the examiner should note the point in the range of motion when the pain becomes apparent.

In addition, the examiner should note all associated neurologic impairment, including the nerves affected.

The examiner should also provide an opinion concerning the impact of the disability on the Veteran's ability to work.  The rationale for all opinions expressed should also be provided.

3.  The agency of original jurisdiction (AOJ) should review the examination report to insure that it contains the information and opinion requested in this remand.

4.  Then, readjudicate the increased rating issue on appeal.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an appropriate opportunity to respond, before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate



action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


